Citation Nr: 1142071	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the reduction of service-connected disability compensation benefits, effective March [redacted], 2006, due to incarceration was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  The Veteran was taken into custody on January [redacted], 2006, and incarcerated for a felony offense.  

4.  The Veteran's term of incarceration exceeded 60 days; March [redacted], 2006 was the 61st day of incarceration. 

5.  The combined rating for service-connected disabilities was 80 percent at the time the Veteran was taken into custody.  


CONCLUSION OF LAW

The reduction of disability compensation benefits to 10 percent, effective March [redacted], 2006, was proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.103, 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any person who is entitled to compensation who is incarcerated in a state penal institution for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  In the case of a veteran with service-connected disability rated at 20 percent or more, he shall not be paid an amount in excess of the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  If the veteran is rated at less than 20 percent, then the veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(a), (d).  

In July 2006, the RO received information that the Veteran had been incarcerated for a felony.  Specifically, in a July 2006 VA Form 21-4193, Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution, it was indicated that the Veteran was convicted of two counts of stalking, and sentenced to 56 months imprisonment, and was incarcerated beginning January [redacted], 2006.  

At the time of the Veteran's incarceration on January [redacted], 2006, service connection was in effect for chronic lumbar strain superimposed on degenerative disc disease L5-S1 with lower extremity radiculopathy, rated as 60 percent disabling, and posttraumatic stress disorder, rated as 50 percent disabling.  The combined disability rating was 80 percent.

Having received credible, undisputed information that the Veteran remained incarcerated for more than 60 days in a state correctional facility for a felony conviction, in July 2006, the RO proposed to reduce the compensation based on the incarceration.  The notice stated that the Veteran had 60 days to submit evidence or contentions regarding this matter.  The letter also informed him of his appellate rights, to include a hearing before VA.  

In response, later in July 2006, the Veteran indicated that he wished to have a predetermination hearing in conjunction with the proposed reduction.  In March 2007, the Veteran was notified that his pre-determination hearing was scheduled for April 20, 2007.  Other documents indicate that due to the Veteran's incarceration, he would participate in the hearing via satellite video link from the correctional facility.  However, on the day of the hearing, the Veteran's representative met in person with RO personnel, requested an informal hearing instead of the formal hearing scheduled, and ultimately indicated that the RO should proceed with the reduction in an effort to minimize any overpayment that might be created in conjunction with the reduction.  

While the Veteran has asserted that his due process rights have been violated because the representative did not contact him prior to the formal hearing being converted to an informal hearing, the record reflects that the Veteran executed a VA Form 21-22 authorizing the Disabled American Veterans as his power of attorney with respect to his claims, giving them the authority to act on his behalf. 

Simply stated, the Veteran gave his representative the authority to act on his behalf, therefore, there can be no violation of due process rights in this case.  If the Veteran did not want the representative to make decisions on his behalf, he should not have sought representation.  Thus, the Board finds that while the Veteran did not participate in the April 2007 informal hearing, he was afforded the hearing he requested in that his represented appeared on his behalf.  

Consequently, in May 2007, the RO reduced the Veteran's compensation to the 10 percent rate, effective March [redacted], 2006, the 61st day of felony incarceration.  Such reduction was consistent with the law and regulation, which provides a limitation on payment of compensation to persons incarcerated for conviction of a felony.  

Withholding of compensation benefits by VA is required in this case because the four criteria for when withholding must occur under the governing statute are met: (1) the Veteran is incarcerated, (2) the incarceration is in a State penal institution, (3) the incarceration exceeded 60 days, and (4) the incarceration is for conviction of a felony.  38 C.F.R. § 3.665.

According to 38 C.F.R. § 3.103(b)(2), no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  As noted above, the July 2007 letter informed the Veteran of a proposal to reduce his disability compensation due to his incarceration, effective March [redacted], 2006 (the 61st day of incarceration), and that he had 60 days in which to submit evidence or contentions regarding this matter.  Based on this evidence, VA has met the requirements for notification under 38 C.F.R. § 3.103.  

The Veteran was properly notified of the proposed reduction and the reasons for the reduction.  He was given a full opportunity to respond to the proposed reduction, in accordance with 38 C.F.R. § 3.665; the Veteran requested a predetermination hearing, and one was held at which his authorized representative appeared on his behalf.  He does not dispute the pertinent facts which satisfy the criteria as to when reduction of compensation benefits under 38 U.S.C.A. § 5313 should occur.  

While he contends that his incarceration was unconstitutional, submitting evidence of filings in the Oregon state court system, there is no evidence that the judicial system of the State of Oregon has found that the incarceration was unconstitutional.  Attempts by VA personnel to access the Oregon judicial system's online Public Access to Court Electronic Records (PACER) to independently obtain this information have also been unsuccessful.  The Board can not delay the adjudication of this claim indefinitely while the Veteran questions the constitutionality of his imprisonment within a long appeals process, which is why the Board denied his request to postpone his hearing.  In this regard, the Board noted the use of the term "[i]f the State of Oregon rules in his favor . . .", within the November 2010 statement, clearly indicating that the State of Oregon has not ruled in his favor, providing evidence against this claim.  Further, the Board has waited a year since the November 2010 statement, without additional information coming from the Veteran.  The Board can wait no longer.  

It is important for the Veteran to understand that even if the Veteran's incarceration was found unconstitutional, this would not provide a basis to grant his claim.  An alleged "unconstitutional incarceration" is still an "incarceration" under VA law.  The reason the VA reduces benefits while the Veteran is incarcerated is not to punish the Veteran for his crime, but as a recognition that the Veteran is being held by the state (fed, clothed, and housed in prison), cannot work, and does not require VA compensation in order to address the industrial impairment caused by the service connected disability.  It is for this reason that a Veteran can receive VA compensation for a dependent child while in prison.      

The law is dispositive of this case rather than the undisputed facts.  The Board is not authorized to disregard the governing statute and regulation.  See 38 U.S.C.A. § 7104 (West 2002).  As the facts are not in controversy, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) regarding reasonable doubt do not apply.  The reduction in the Veteran's compensation to the 10 percent rate from March [redacted], 2006, based on his incarceration for a felony, was proper; therefore, the appeal challenging the reduction must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant case the facts are not in dispute and the law is dispositive.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.

ORDER

The reduction of compensation benefits to the 10 percent rate, effective March [redacted], 2006, due to incarceration for a felony conviction, was proper, and the appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


